    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 1 of 23




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                      Case No. 3:19-md-2885

                                                 Judge M. Casey Rodgers
                                                 Magistrate Judge Gary R. Jones
This Document Relates to:

United States of America v. 3M Company
Case No. 3:20-mc-55
_________________________________/

                                      ORDER

      Pending before the Court is the Government’s motion to quash

Defendants’ non-party deposition subpoena to Mr. Andy Toyama (an

employee of the Department of Defense) pursuant to Federal Rule of Civil

Procedure 45 and United States ex rel. Touhy v. Ragen, 340 U.S. 462

(1951) (“Touhy”). MC ECF No. 1.1 Magistrate Judge Rom A. Trader

transferred the motion to quash from the District of Hawaii to this Court on

October 5, 2020, MC ECF No. 15, and Defendants have filed a response in

opposition to the motion, MC ECF No. 19. For the reasons discussed

below, the Government’s motion is DENIED.


1 For ease of reference, citations to the docket in this miscellaneous matter (Case No.
3:20-mc-55-MCR-GRJ) are “MC ECF No. __.” Citations to the docket in the MDL (Case
No. 3:19-md-2885-MCR-GRJ) are “MDL ECF No. __.”
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 2 of 23




                               I. BACKGROUND

      This multidistrict litigation is a collection of products liability actions

concerned with whether Defendants were negligent in their design, testing,

and labeling of the nonlinear dual-ended Combat Arms Earplug Version 2

(the “CAEv2”). More specifically:

      Plaintiffs assert state law claims for negligence and strict product
      liability based on design defect and failure-to-warn theories, as
      well as warranty, misrepresentation, fraud, gross negligence,
      negligence per se, and consumer-protection claims. Plaintiffs’
      design defect claims target two features of the CAEv2, alleging
      that: (1) its stem was too short for certain users—primarily those
      with medium to large ear canals—to insert the device deeply
      enough into their ears to obtain the airtight seal necessary to
      provide hearing protection; and (2) when the earplug was
      inserted according to standard fitting instructions, the positioning
      of the opposing flanges relative to the outer ear caused the basal
      edge of the third flange of the non-inserted side of the earplug to
      press against some users’ ear canal openings and fold up,
      causing imperceptible loosening of the seal, which, they claim,
      results in little to no hearing protection for the user. Plaintiffs’
      failure-to-warn claims are based on allegations that Defendants
      failed to provide warnings regarding the alleged dangers inherent
      in the use of the CAEv2.

MDL ECF No. 1280 at 16–17. Plaintiffs are servicemembers, veterans,

and civilians seeking damages in this action for hearing loss, tinnitus, and

related injuries caused by their use of the CAEv2. MDL ECF No. 704.

Defendants dispute these allegations. MDL ECF No. 959.

      The Government is not a party to this litigation, MDL ECF No. 704 at

¶¶ 16-20, but its relationship to this matter is undeniable. The docket
                                         2
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 3 of 23




reflects litigation between the parties over the discoverability of government

records, see, e.g., MDL ECF Nos. 977, 1154, 1258, and, until recently,

Defendants attempted to invoke the government contractor defense as a

shield from state tort liability for those plaintiffs claiming injury from using

the CAEv2 during their military service, see MDL ECF No. 1280 (denying

Defendants’ motion for summary judgment based on the government

contractor defense and granting Plaintiffs’ motion for summary judgment on

the same as a matter of law).

      Consequently, the parties have identified the United States’ various

agencies and employees as critical sources of third-party discovery.

Relevant here, on August 27, 2020, Defendants sent the United States

Army Major Nicole Kim, on behalf of the Department of Defense, a request

to take the deposition of Mr. Toyama, an audiology technician who

Defendants say “was involved in hearing conservation appointments that

Plaintiff Lewis C. Keefer, Jr. attended at or near Schofield Barracks from

2012 through 2014.” MC ECF No. 19-1 at 2. Defendants sought to depose

Mr. Toyama regarding: “(i) Plaintiff Keefer’s exposure to noise; (ii) Plaintiff’s

Keefer’s alleged hearing loss/tinnitus injuries; (iii) Plaintiff Keefer’s use of

hearing protection devices, including the CAEv2; and (iv) the policies and

practices regarding hearing protection devices in Plaintiff Keefer’s units.”


                                         3
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 4 of 23




Id. at 3. Defendants explained this testimony was relevant “to address

Plaintiff Keefer’s allegations that his hearing was injured due to use of the

CAEv2 and to the extent/severity of his alleged injuries.” Id. at 4.

Additionally, Defendants requested that Mr. Toyama produce all

documents, communications, and correspondence concerning Plaintiff

Keefer, his exposure to noise, his hearing conservation appointments and

testing, and his selection, fitting, and use of hearing protection devices. Id.

at 3.

        That same day, in accordance with Pretrial Order No. 50, MDL ECF

No. 1340, Defendants issued a subpoena to Mr. Toyama. That subpoena

was never served because, on September 2, 2020, Defendants issued two

amended subpoenas (one for Mr. Toyama’s remote deposition on

September 16, 2020, and the other for the production of documents). MC

ECF Nos. 19-2, 19-3. The Department responded to Defendants’

subpoena duces tecum on September 11, 2020, without objection, stating

that Mr. Toyama did not have responsive documents to produce. MC ECF

No. 19-4.

        On September 15, 2020, however, the Department objected to the

deposition subpoena in a comprehensive letter to Defendants’ counsel.

MC ECF No. 19-5. The Department raised several procedural objections to


                                       4
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 5 of 23




Defendants’ subpoena, including that it did not allow a reasonable time to

comply, sought publicly available information, and failed to identify the

topics for deposition. Id. at 2–4. The Department also challenged the

subpoenas as unduly burdensome in this case and asserted its potential

cumulative impact would be “disruptive to the agency’s functioning.” Id. at

3–5. Finally, the Department argued that Defendants’ request to take Mr.

Toyama’s deposition failed to satisfy the factors enumerated in 32 C.F.R. §

97.6(b) for the Department to consider when authorizing third-party

discovery from its employees, which the Court addresses below. Id. at 5–

6. That same day, the Government, on behalf of the Department of

Defense, filed a motion to quash Defendants’ deposition subpoena, MC

ECF No. 1, and supporting memorandum, MC ECF No. 1-1.

            II. THE HOUSEKEEPING STATUTE, TOUHY, AND THE
                  ADMINISTRATIVE PROCEDURE ACT

      Before reaching the Government’s motion, Defendants’ response,

and the merits of the arguments raised therein, the Court must explain the

groundwork for deciding whether to quash Defendants’ subpoena.

Typically, the Federal Rules of Civil Procedure—specifically Rule 45—

govern the production of third-party discovery and objections thereto. Fed.

R. Civ. P. 45; Citizens Union of City of New York v. Attorney Gen. of N.Y.,

269 F. Supp. 3d 124, 138 (S.D.N.Y. 2017). Not so here because the
                                      5
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 6 of 23




subject third-party is a current government employee. Instead, the Court

must look to numerous federal statutes and regulations, beginning with the

Housekeeping Statute, 5 U.S.C. § 301.

      The Housekeeping Statute authorizes “the head of an Executive

department or military department” to “prescribe regulations for the

government of his department, the conduct of its employees, the

distribution and performance of its business, and the custody, use, and

preservation of its records, papers, and property.” 5 U.S.C. § 301. The

antecedents of § 301, however, “go back to the beginning of the Republic,

when statutes were enacted to give heads of early Government

departments authority to govern internal department affairs.” Chrysler

Corp. v. Brown, 441 U.S. 281, 309 (1979). Congress first enacted

housekeeping statutes in 1789 “to help General Washington get his

administration underway by spelling out the authority for executive officials

to set up offices and file government documents.” H.R. Rep. No. 85-1461

(1958), reprinted in 1958 U.S.C.C.A.N. 3352. “Those laws were

consolidated into one statute in 1874[,] and the current version of the

statute was enacted in 1958.” Chrysler Corp., 441 U.S. at 309.

      In 1951, the Supreme Court looked to the Housekeeping Statute to

determine whether the Attorney General properly issued a regulation


                                      6
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 7 of 23




prohibiting a subordinate official of the Department of Justice from obeying

a subpoena duces tecum ordering the production of records in his

possession. Touhy, 340 U.S. at 463. The Court held the regulation was

valid because the Housekeeping Statute authorized the Attorney General

“to prescribe regulations not inconsistent with the law for the custody, use,

and preservation of the records, papers, and property appertaining to the

Department of Justice[.]” Id. at 468.

      The Supreme Court’s holding prompted federal agencies to adopt so-

called “Touhy regulations” concerning testimony by agency employees and

the production of government documents. Moore v. Armour Pharm. Co.,

927 F.2d 1194, 1197 (11th Cir. 1991); see also Westchester Gen. Hosp.,

Inc. v. Dep’t of Health and Human Servs., 443 F. App’x 407, 409 n.1 (11th

Cir. 2011). The Department of Defense’s Touhy regulations are codified at

32 C.F.R. § 97.1, et seq., which provide in pertinent part:

      In response to a litigation request or demand for official DoD
      information or the testimony of DoD personnel as witnesses, the
      General Counsels of DoD, Navy, and the Defense Agencies; the
      Judge Advocates General of the Military Departments; and the
      Chief Legal Advisors to the JCS and the Unified and Specified
      Commands, with regard to their respective Components, are
      authorized—after consulting and coordinating with the
      appropriate Department of Justice litigation attorneys, as
      required—to determine whether official information originated by
      the Component may be released in litigation; whether DoD
      personnel assigned to or affiliated with the Component may be
      interviewed, contacted, or used as witnesses concerning official
                                        7
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 8 of 23




      DoD information or as expert witnesses; and what, if any,
      conditions will be imposed upon such release, interview, contact,
      or testimony. Delegation of this authority, to include the authority
      to invoke appropriate claims of privilege before any tribunal, is
      permitted.

32 C.F.R. § 97.6(a). “[T]he individual seeking such release or testimony

must set forth, in writing and with as much specificity as possible, the

nature and relevance of the official information sought.” 32 C.F.R. §

97.6(c)(2). The Department defines “official information” as:

      All information of any kind, however stored, that is in the custody
      and control of the Department of Defense, relates to information
      in the custody and control of the Department, or was acquired by
      DoD personnel as part of their official duties or because of their
      official status within the Department while such personnel were
      employed by or on behalf of the Department or on active duty
      with the United States Armed Force

32 C.F.R. § 97.3(d).

      When deciding whether to authorize the release of official information

or testimony, the Department “should consider the following … factors”:

      (1) Whether the request or demand is unduly burdensome or
      otherwise inappropriate under the applicable court rules;

      (2) Whether the disclosure, including release in camera, is
      appropriate under the rules of procedure governing the case or
      matter in which the request or demand arose;

      (3) Whether the disclosure would violate a statute, executive
      order, regulation, or directive;




                                       8
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 9 of 23




      (4) Whether the disclosure, including release in camera, is
      appropriate or necessary under the relevant substantive law
      concerning privilege;

      (5) Whether the disclosure, except when in camera and
      necessary to assert a claim of privilege, would reveal information
      properly classified pursuant to DoD 5200.1-R, “Information
      Security Program Regulation,” August 1982; unclassified
      technical data withheld from public release pursuant to DoD
      Directive 5230.25, “Withholding of Unclassified Technical Data
      from Public Disclosure,” November 6, 1984; or other matters
      exempt from unrestricted disclosure; and,

      (6) Whether disclosure would interfere with ongoing enforcement
      proceedings, compromise constitutional rights, reveal the identity
      of an intelligence source or confidential informant, disclose trade
      secrets or similarly confidential commercial or financial
      information, or otherwise be inappropriate under the
      circumstances.

32 C.F.R. § 97.6(b).

      Nevertheless, Touhy did not create or endorse an executive privilege

for federal agencies to resist entirely discovery efforts by private parties.

N.L.R.B. v. Capitol Fish Co., 294 F.2d 868, 875 (5th Cir. 1961).2 Only two

years after Touhy, the Supreme Court emphasized that “[j]udicial control

over the evidence in a case cannot be abdicated to the caprice of executive

officers.” United States v. Reynolds, 345 U.S. 1, 9–10 (1953). What’s

more, Congress amended the Housekeeping Statute in 1958 to include the



2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as precedent the decisions of the former Fifth Circuit decided
prior to October 1, 1981.
                                          9
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 10 of 23




following limitation: “This section does not authorize withholding information

from the public or limiting the availability of records to the public.” 5 U.S.C.

§ 301; see also Exxon Shipping Co. v. U.S. Dep’t of Interior, 34 F.3d 774,

777–78 (9th Cir. 1994) (discussing the 1958 amendment to the

Housekeeping Statute).

       Because the Government does not have unfettered discretion to

withhold discovery from federal litigants (either in the form of records or

testimony), the Government’s application of Touhy regulations does not

escape judicial review. The Eleventh Circuit, however, cabins such review

to the Administrative Procedure Act (“APA”) rather than Federal Rule of

Civil Procedure 45. Moore, 927 F.2d at 1197. 3 Generally speaking, the

APA provides two types of challenges for a dissatisfied party to seek

redress in federal court. 5 U.S.C. § 706. First, when presented with a

complaint of agency inaction, a reviewing court may “compel agency action

unlawfully withheld or unreasonably delayed.” § 706(1). Second, a

reviewing court may set aside a final agency action that it concludes is

“arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law[,]” in addition to other reasons. § 706(2).



3This standard of review is the subject of a circuit split. Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 2463.2 (3d ed.).
                                           10
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 11 of 23




      The scope of review under § 706(2) is narrow and requires only

reasoned decisionmaking by the Government. Dep’t of Homeland Sec. v.

Regents of the Univ. of Cal., 140 S. Ct. 1891, 1905 (2020). The Court must

“determine only whether [the Government] examined the relevant data and

articulated a satisfactory explanation for his decision, including a rational

connection between the facts found and the choice made.” Dep’t of

Commerce v. New York, 139 S. Ct. 2551, 2569 (2019).

                              III. DISCUSSION

      Turning to the dispute at hand, the Government argues that the

Department’s decision to preclude Mr. Toyama’s deposition is not arbitrary

and capricious because the Department produced all of the records in its

possession related to Mr. Toyama’s evaluation of Plaintiff Keefer, Mr.

Toyama has no independent recollection of the Plaintiff Keefer, and

requiring a deposition would take Mr. Toyama away from “his important

responsibilities assisting in the medical readiness of soldiers … preparing

for deployments and other military missions.” MC ECF No. 1-1 at 4. The

Government argues—seemingly in the alternative—that Defendants’

subpoena should be quashed under Federal Rules of Civil Procedure 26

and 45 because it is unduly burdensome, seeks unreasonably cumulative




                                      11
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 12 of 23




or duplicative discovery, and failed to allow a reasonable time to comply.

Id. at 4–7.

      Defendants argue that the Department’s decision to preclude Mr.

Toyama’s deposition is arbitrary and capricious. MC ECF No. 19. They

contend that the Department’s production of Plaintiff Keefer’s medical

records and Mr. Toyama’s failure to recall Plaintiff Keefer’s evaluations

should not excuse his deposition because his testimony is “necessary to

explain the significance of some of the notations [Mr.] Toyama made on

[Plaintiff] Keefer’s audiogram records.” Id. at 3. For example, Plaintiff

Keefer has attempted to use in this litigation Mr. Toyama’s notes and

remarks on his audiogram forms to prove use of the CAEv2. Id. at 3–4.

Moreover, Defendants say that Mr. Toyama’s testimony is relevant to their

statute of limitations defense because they plan to examine whether he told

Plaintiff Keefer the results of his 2012 audiogram, which documented a

“significant threshold shift” in his left ear compared to a 2007 audiogram.

Id. at 4. Defendants also argue that the subpoena is not unduly

burdensome because any burden to prepare for and attend a remote

deposition is particularly minimal. Id. at 5.




                                       12
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 13 of 23




      Upon review of the administrative record, 4 the Court concludes that

the Government’s motion to quash is due to be denied. Although there is

no dispute that the Department considered the relevant Touhy regulations,

it failed to articulate a rational connection between the facts before it and its

decision to preclude Mr. Toyama’s deposition. Alternatively, Defendants’

subpoena is not unduly burdensome or otherwise improper under the

Federal Rules of Civil Procedure.

      A.     APA Review

      In deciding whether to authorize Mr. Toyama’s deposition in this

case, the Department considered whether compliance would be unduly

burdensome and appropriate under court rules, 32 C.F.R. § 97.6(b)(1), MC

ECF No. 19-5 at 5–6, but the Government focuses exclusively on the

purported burden to the Department, MC ECF No. 1-1 at 4. The

Government addresses, namely, the potential disruption to Mr. Toyama’s

duties and his failure to independently recall evaluating Plaintiff Keefer. Id.

These reasons are inapt and fail to substantiate the Department’s decision.




4 “[I]n reviewing agency action, a court is ordinarily limited to evaluating the agency’s
contemporaneous explanation in light of the existing administrative record.” Dep’t of
Commerce, 139 S. Ct. at 2573. To the best of the Court’s knowledge, the Government’s
motion and Defendants’ response do not present extra-record material that was not
considered by the Department of Defense.
                                           13
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 14 of 23




      Disruption to Mr. Toyama’s duties. Defendants and the Court are not

in the position to challenge the Department’s assertion that Mr. Toyama “is

responsible for medically examining soldiers who are preparing for

deployments and other military missions.” MC ECF No. 19-5 at 3. And

there is no doubt that requiring Mr. Toyama’s deposition may result in some

disruption to his duties “during a time of telework and shutdowns caused by

the ongoing [COVID-19] pandemic.” MC ECF No. 1-1 at 4. Nevertheless,

the Department’s decision to preclude Mr. Toyama’s deposition because it

may interfere with his work is irrational.

      First, the Department’s reasoning—whether applied only to Mr.

Toyama or, as the Department suggests, in the aggregate to all similarly

situated employees—cannot overcome the public’s right to the type of

“every man’s evidence” in issue here. Trump v. Vance, 140 S. Ct. 2412,

2420 (2020). If it did, the review process for federal courts would be

illusory, and agency action would go unchecked. That is, every agency

could claim an employee is “too busy” to participate in discovery, and the

requesting party would have little, if any, room to refute this contention for

the Court to undertake meaningful review. Instead, this type of reasoning

should be exceptional because it invites an impermissible “blanket ban on

all requests for testimony,” Moore, 927 F.2d at 1198, which is tantamount


                                       14
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 15 of 23




to an evidentiary privilege that the Government does not enjoy. At bottom,

the Government “may not refuse to comply with a subpoena by generally

asserting there is a national crisis or that it cannot perform essential

government functions.” Sentinel Cap. Orlando, LLC v. Centennial Bank,

No. 6:12-cv-785-Orl-36GJK, 2013 WL 12156678, at *6 (M.D. Fla. Apr. 2,

2013); see also In re 3M Combat Arms Earplug Prods. Liab. Litig., No.

3:20-mc-53, 2020 WL 6065076, at *4 (N.D. Fla. Oct. 14, 2020) (“Parker”);

In re 3M Combat Arms Earplug Prods. Liab. Litig., No. 3:20-mc-49, 2020

WL 5994266, at *1 (N.D. Fla. Oct. 9, 2020) (“Schulman”).

      Second, the Department has not demonstrated that it would be an

undue burden on Mr. Toyama’s duties (or the Department itself) to

authorize his deposition. 5 The Department offered mostly generalized

statements about the nature of depositions in any litigation. See, e.g., MC

ECF No. 19-5 at 3 (“[D]epositions are usually the most burdensome means

of obtaining facts in litigation.” (emphasis added)). In the same vein, the

Department failed to explain with any specificity how discovery in this case

would interfere with Mr. Toyama’s work. At best, it advised Defendants




5 The Court emphasizes the qualifier “undue” because that is what the Department’s
Touhy regulations require the agency to consider. See 32 C.F.R. § 97.6(b)(1) (“Whether
the request or demand is unduly burdensome or other inappropriate under the applicable
court rules[.]”).
                                         15
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 16 of 23




their subpoena is “unreasonable and unduly burdensome because it seeks

to take Mr. Toyama from these important responsibilities to the detriment of

the readiness of the military.” Id. This sweeping statement, which does

nothing to explain Mr. Toyama’s workload or schedule, is insufficient to

survive APA review because it does not evince any effort by the

Department to examine the actual evidence before it. OhioHealth Corp. v.

U.S. Dep’t of Veteran Aff., No. 2:14-cv-292, 2014 WL 4660092, at *6 (S.D.

Ohio Sept. 17, 2014); see also In re 3M Combat Arms Earplug Prods. Liab.

Litig., No. 3:20-mc-54, 2020 WL 6140561, at *4 (N.D. Fla. Oct. 19, 2020)

(“Donaldson”). The fact that any time may be required by Mr. Toyama to

prepare for or attend a deposition is not a cognizable burden—let alone an

undue burden—on the Department.

     Lastly, the Department’s reasoning blinks reality. It is common for

individuals with time-consuming professions to be the subject of discovery.

Mr. Toyama is no exception, but the Court suspects he does not work all

the time. Yet, the Department failed to offer any rational explanation as to

why Mr. Toyama’s remote deposition or production could not take place

around his work obligations and at a time convenient for him. Although this

Court must defer to the Department’s judgment as to “the time and effort

involved in preparing the employees for their depositions and testimony


                                     16
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 17 of 23




and how that time commitment might hamper their ability to fulfill their

duties,” Solomon v. Nassau Cty., 274 F.R.D. 455, 459 (E.D.N.Y. 2011), 6 its

failure to consider accommodation for a brief deposition was error. Rhoads

v. U.S. Dep’t of Veteran Aff., 242 F. Supp. 3d 985, 994–95 (E.D. Cal.

2017); Ceroni v. 4Front Engineered Sols., 793 F. Supp. 2d 1268, 1278 (D.

Colo. 2011); see also Schulman, 2020 WL 5994266, at *6.

      Mr. Toyama inability to recall his evaluations of Plaintiff Keefer. The

Government argues the Department’s decision is appropriate because Mr.

Toyama “has no independent recollection of [Plaintiff Keefer]” and, thus,

“there is little or nothing that a deposition would add.” MC ECF No. 1-1 at

4. This reasoning ignores critical facts about the asserted scope of

Defendants’ deposition. Defendants plan to question Mr. Toyama about

“the significance of some of the notations [Mr.] Toyama made on [Plaintiff]

Keefer’s audiogram records,” which are relevant to Plaintiff Keefer’s claims

and Defendants’ statute of limitations defense. MC ECF No. 19 at 3–4.

Mr. Toyama does not need an independent recollection of his evaluations

to explain Plaintiff Keefer’s medical records or his practices as an audiology




6 See also COMSAT Corp. v. Nat’l Sci. Found., 190 F.3d 269, 278 (4th Cir. 1999) (“When
an agency is not a party to an action, its choice of whether or not to comply with a third-
party subpoena is essentially a policy decision about the best use of the agency's
resources.”).
                                           17
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 18 of 23




technician. Brown v. U.S. Dep’t of Veterans Aff., No. 2:17-cv-1181-TMP,

2017 WL 3620253, at *8 n.12 (N.D. Ala. Aug. 22, 2017); see also

Schulman, 2020 WL 5994266 at **6–7.

      The Department’s proposed alternatives. To the extent the

Government relies on the Department’s past production of medical records

and its offer to provide a declaration from Mr. Toyama in lieu of authorizing

his deposition, MC ECF No. 1-1 at 6; MC ECF No. 19-5 at 4, 6, that

reasoning is arbitrary and capricious. As explained above, Defendants

sought to depose Mr. Toyama on more than just Plaintiff Keefer’s

evaluation results and the information readily available in his medical

records. If there is any overlap between the documents and Mr. Toyama’s

anticipated testimony, the documents cannot express Mr. Toyama’s

testimony “with the clarity and tone as he personally can in his deposition.”

In re Vioxx Prods. Liab. Litig., 235 F.R.D. 334, 346 (E.D. La. 2006).

Additionally, “[a] declaration is simply not an adequate substitute for live

testimony, such as a deposition.” Cavanaugh v. Wainstein, No. 05-123

(GK), 2007 WL 1601723, at *10 (D.D.C. June 4, 2007). “[S]uch an

approach eschews the opportunity for opposing counsel to probe the

veracity and contours of the statements,” and “counsel propounding the …




                                      18
    Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 19 of 23




question is denied the opportunity to ask probative follow-up questions.”

Alexander v. F.B.I., 168 F.R.D. 113, 121 (D.D.C. 1998).

      In sum, the Court concludes the Department’s decision to preclude

Mr. Toyama’s deposition is arbitrary and capricious because it is not

supported by the administrative record. The Department failed to examine

critical facts as to the relevance of Mr. Toyama’s deposition, other than that

he lacked an independent recollection of Plaintiff Keefer. The Department,

instead, relied on generalized assertions concerning Mr. Toyama’s

responsibilities and the burden of third-party discovery, which does not

comport with the Department’s Touhy regulations that require it to consider

whether compliance would be an undue burden. Finally, the Department

placed inordinate emphasis on the production of Plaintiff Keefer’s medical

records and its offer to make available a declaration from Mr. Toyama in

lieu of the requested deposition.

      B.     Federal Rules of Civil Procedure

      The Government’s reliance on the Federal Rules of Civil Procedure

fares no better.7 The Court must quash a subpoena that “subjects a

person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). The


7 Although the Court must apply the APA’s arbitrary and capricious to disputes such as
this until the Eleventh Circuit or United States Supreme Court says otherwise, the Court
will address these arguments because it leads to the same result as APA review.
                                          19
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 20 of 23




Government, as the movant seeking to quash the subpoena, bears the

burden of proof on this issue. In re Application of Mesa Power Grp., LLC,

878 F. Supp. 2d 1296, 1306 (S.D. Fla. 2012); Fadalla v. Life Auto. Prods.,

Inc., 258 F.R.D. 501, 504 (M.D. Fla. 2007). Courts consider a variety of

factors to determine whether a subpoena is unduly burdensome—the

relevance of the information requested, the requesting party’s need for

discovery, the breadth of the request, the time period covered, the

particularity of the request, and the burden imposed—but it is typically

required that the movant submit an affidavit or other evidence revealing the

nature of the asserted burden. Andra Grp., LP v. JDA Software Grp., Inc.,

312 F.R.D. 444, 449 (N.D. Tex. 2015); see also John v. Keller Williams

Realty, Inc., No. 6:19-cv-1347-Orl-40DCI, 2019 WL 7482200, at *2 (M.D.

Fla. Nov. 19, 2019) (“Claims of undue burden should be supported by a

statement (generally an affidavit) with specific information demonstrating

how the request is overly burdensome.”).

      Here, the Government has not presented an affidavit or other

evidence in support of its claim of undue burden. This alone is a basis to

reject the Government’s claim. Green v. Cosby, 152 F. Supp. 3d 31, 37 (D.

Mass. 2015). Nevertheless, the Court has considered the evidence

proffered by the Government regarding Mr. Toyama’s employment, his


                                     20
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 21 of 23




inability to independently recall Plaintiff’s evaluations, and any “cumulative

impact” compliance would have on the Department of Defense, MC ECF

No. 1-1 at 6–7, and concludes that Defendants’ subpoena does not present

an undue burden on the Department or Mr. Toyama. Defendants have

asked Mr. Toyama to attend a brief, remote deposition so he may testify to

his area of expertise as an audiology technician and explain his notations in

Plaintiff Keefer’s medical records. Compliance may be an inconvenience

for Mr. Toyama, but this is no different from a Rule 45 deposition subpoena

issued to any non-party.

      Defendants’ subpoena is not otherwise improper under the Federal

Rules of Civil Procedure. The subpoena does not seek “unreasonably

cumulative or duplicative” discovery, Fed. R. Civ. P. 26(b)(2)(C), because

Defendants plan to depose Mr. Toyama on matters not readily apparent in

Plaintiff Keefer’s medical records. To the extent there may be any overlap

between Plaintiff Keefer’s records and Mr. Toyama’s testimony, it is not so

unreasonable as to warrant quashing the subpoena.

      Lastly, the subpoena gave the Department and Mr. Toyama “a

reasonable time to comply.” Fed. R. Civ. P. 45(d)(3)(A)(i). This Court has

held that this rule “does not specify what constitutes a reasonable time to

comply.” Minor I Doe through Parent I Doe v. School Bd. for Santa Rosa


                                      21
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 22 of 23




Cty., Fla., No. 3:08-cv-361-MCR-EMT, 2009 WL 10674249, at *2 (N.D. Fla.

Nov. 23, 2009). Instead, “common sense dictates that reasonableness is

determined in relation to the extent of the materials requested and other

underlying circumstances in the case.” Id. Here, the subpoena required a

brief remote deposition more than one week after the service date, to be

exact seven business days. It is obvious that the Department was able to

respond to the merits of Defendants’ subpoena before the return date

because it sent Defendants a comprehensive letter with its position on

September 15, 2020. MC ECF No. 19-5. Indeed, the Government’s

argument is not well taken because, as explained above, the Department

did not make any effort to accommodate Defendants’ request or seek an

extension of time for compliance.

     In sum, the Government’s motion to quash Defendants’ subpoena

under the Federal Rules of Civil Procedure is due to be denied because the

subpoena is not unduly burdensome, does not seek unreasonably

cumulative or duplicative discovery, and allowed Mr. Toyama and the

Department of Defense a reasonable time to comply.

                            IV. CONCLUSION

     Accordingly, it is ORDERED that the Government’s motion to quash,

MC ECF No. 1, is DENIED. Defendants must serve a copy of this order by


                                     22
   Case 3:20-mc-00055-MCR-GRJ Document 20 Filed 10/26/20 Page 23 of 23




email on Jacqui Snead at the Department of Justice, United States Army

Major Nicole M. Kim, and Plaintiffs’ Lead Counsel Bryan F. Aylstock.

     DONE AND ORDERED this 26th day of October 2020.

                                    s/Gary R. Jones
                                  GARY R. JONES
                                  United States Magistrate Judge




                                    23
